Title: To Alexander Hamilton from Rufus King, 15 August 1798
From: King, Rufus
To: Hamilton, Alexander



Confidential
London Augt. 15. 1798.
Dear Sir,

Tho’ I have very great confidence in the integrity of my Agent Mr Low, I Consider it to be a measure of prudence to be attentive to the Security of my property in his hands: I don’t know that he is much connected in any of those Speculations which too many of our friends have gone into, nor have I any reason to suppose him engaged in any business of hazard. Still I have concluded to request you to keep an eye upon him and his affairs, and to consider yourself invested with the same powers that I possess for the security of my property in his possession. His Connection with me is a simple agency for the receit of annuities, and the reinvestment of any Capital Sum that may be paid to him by the choice of the Debtor or recovered in cases where the Debt had become insecure and for this Service he receives a fixed Commission.
I think I can safely ask of you this token of friendship, and I shall feel more secure in the belief that you will not be unmindful of this request.
With perfect esteem &c

RK.
Col. Hamilton

